Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  in the independent claims “Preambles, Physical” should be --Preambles for (or in or during) Physical--. 
Claims 1-20 are objected to because of the following informalities:  in the independent claims SI should be indicated as an abbreviation for system information (i.e., written as “system information (SI)”). 
Claims 2, 9 and 16 are objected to because of the following informalities:  “the system information instance request” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, 9 and 16, it is unclear whether the claims intends an acknowledgement to be received at (by) the RRC or transmitted to the RRC, both of which are supported in the specification of the instant application in para. 48, first two sentences. Examiner suggests wording the claims to be “receiving … at the RRC” or “transmitting … to the RRC”.

Allowable Subject Matter
Claim 2, 9 and 16 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b), set forth in this Office action.
Claims 1-20 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or suggest, whether alone or in combination, the method steps as claimed as a whole, in particular indicating acknowledgement for requested system information to the RRC, and in response, starting a next RACH wherein the RRC indicates each new required system information message for PRACH occasions for SI request to a MAC to initiate a RACH for a SI request. 
The closest prior art of record, Ou et al. (US 2018/0270868), discloses a new RACH is started (para. 209), a RRC SI signaling (para. 397, sixth sentence), PRACH SI request occasions (para. 405; note: PRACH time resources), a RAR having a preamble (para. 407) and a successful/completed RACH based on a preamble in a RAR (para. 412). In addition, Lin et al. (US 2018/0279377) discloses a failure and retransmission of a SI request in general (note: figs. 11A-11B and paras. 36 and 52-53 do not appear to have full support in the provisional application of Lin).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2005/0026597) discloses a MAC sending a completion message to a RACH (para. 102). Agiwal et al. (US 2018/0220288) discloses PRACH SI occasions for a request (figs. 2-3 and 9) and a MAC indicating to a RRC that an acknowledgement for an SI request is received (para. 139, last sentence).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462